DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 04/28/2022is acknowledged.
Accordingly, claims 1-8 remained pending and claims 9-11 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2020/0080246 A1) in view of Fujita (US 7103961 B2).
Miyake teaches a radial-gap-type rotary electric machine (Fig.4) comprising: a rotation shaft (40, 5); a rotator including an inner-peripheral-side rotator iron core 32 (¶ 349 for core 32 made of iron) rotatable around the rotation shaft (40, 50) and an outer-peripheral-side rotator iron core 22 (¶ 347 for core 22 made of iron) arranged on an outer peripheral side of the inner-peripheral-side rotator iron core 32 and rotatable around the rotation shaft (40, 50); and a stator 60 disposed between the inner-peripheral-side rotator iron core 32 and the outer-peripheral-side rotator iron core 22, wherein a permanent magnet (34, 24) (respectively) is provided on at least one of an outer- peripheral-side surface of the inner-peripheral-side rotator iron core 32 and an inner- peripheral-side surface of the outer-peripheral-side rotator iron core 22, and the stator 60 includes a stator iron core including teeth 61a.
Miyake does not teach the stator iron core formed of laminated bodies where amorphous metal foil strip pieces are held with mutual friction.


Fujita teaches the stator iron core (col.4: 1-5 and Fig.2) formed of laminated bodies where amorphous metal foil strip pieces (col.3: 45-50) are held with mutual friction (via rod material 20, see col.3: 55-65). Fujita suggests that amorphous materials having high permeability and less iron loss in cores for heightening efficiency of motors and saving energy (col.1: 14-16). Further, the friction between the laminated cores allows the core pieces to be secured/maintained together (col.3: 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyake by having the stator iron core formed of laminated bodies where amorphous metal foil strip pieces are held with mutual friction, as taught by Fujita, for the same reasons as discussed above.

	RE claim 6/1, Miyake in view of Fujita has been discussed above. Miyake further teaches a permanent magnet 24 is provided on the inner-peripheral-side surface of the outer-peripheral-side rotator iron core 22 (Fig.4), and the inner-peripheral-side rotator iron core 32 and the stator iron core 60a are integrated (see Fig.4 for inner/outer rotor 30, 20 and stator 60 are integrated into one part, i.e.: motor).

	RE claim 7/1, Miyake in view of Fujita has been discussed above. Miyake further teaches a permanent magnet 34 is provided on the outer-peripheral-side surface of the inner-peripheral-side rotator iron core 32, and the outer-peripheral-side rotator iron core 22 and the stator iron core 60a are integrated (see Fig.4 for inner/outer rotor 30, 20 and stator 60 are integrated into one part, i.e.: motor).

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 2018/0159408 A1) in view of Fujita (US 7103961 B2).
RE claim 1, Hattori teaches a radial-gap-type rotary electric machine (Figs.1-3) comprising: a rotation shaft 20 (Fig.2); a rotator including an inner-peripheral-side rotator core 34 rotatable around the rotation shaft 20 and an outer-peripheral-side rotator core 38 arranged on an outer peripheral side of the inner-peripheral-side rotator core 34 and rotatable around the rotation shaft 20; and a stator 14 disposed between the inner-peripheral-side rotator iron core 34 and the outer-peripheral-side rotator iron core 38, wherein a permanent magnet 40 is provided on at least one of an outer-peripheral-side surface of the inner-peripheral-side rotator iron core (optional limitation) and an inner-peripheral-side surface of the outer-peripheral-side rotator iron core 38 (Fig.2), and the stator 14 includes a stator iron core 26 including teeth (30, 32) 
Hattori does not teach:
the inner/outer core are iron core.
the stator iron core formed of laminated bodies where amorphous metal foil strip pieces are held with mutual friction.

RE (i) above, it is noted that while Hattori is silent to the term “iron”, Hattori disclosed that the inner/outer core are made of steel material (¶ 35, 36). Fujita evidenced that steel sheet has iron property (iron sheet) (see col.3: 45-50). The iron material allows the magnetic flux to be conducted in the inner/outer core such that the rotor can be properly function thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner/outer core to be iron core, as suggested by Fujita, for the same reasons as discussed above.

RE (ii) above, Fujita teaches the stator iron core (col.4: 1-5 and Fig.2) formed of laminated bodies where amorphous metal foil strip pieces (col.3: 45-50) are held with mutual friction (via rod material 20, see col.3: 55-65). Fujita suggests that amorphous materials having high permeability and less iron loss in cores for heightening efficiency of motors and saving energy (col.1: 14-16). Further, the friction between the laminated cores allows the core pieces to be secured/maintained together (col.3: 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori by having the stator iron core formed of laminated bodies where amorphous metal foil strip pieces are held with mutual friction, as taught by Fujita, for the same reasons as discussed above.

RE claim 6/1, Hattori in view of Fujita has been discussed above. Hattori further teaches a permanent magnet 40 is provided on the inner-peripheral-side surface of the outer-peripheral-side rotator iron core 38 (Fig.2), and the inner-peripheral-side rotator iron core 34 and the stator iron core 26 are integrated (see Fig.1 for inner/outer rotor 16, 18 and stator 14 are integrated into one part, i.e.: motor).

RE claim 8/1, Hattori in view of Fujita has been discussed above. Hattori further teaches the permanent magnet 36, 40 is embedded in an inside of the inner-peripheral-side rotator iron core 34 or the outer- peripheral-side rotator iron core 38 (Fig.2).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Fujita as applied to claim 1 above, and further in view of Miyake et al. (US 2020/0080246 A1).
RE claim 2/1, Hattori in view of Fujita has been discussed above. Hattori further teaches the stator iron core 26 includes a teeth member 30, 32 (Figs.1, 2), the teeth member including the teeth formed of the laminated body where the amorphous metal foil strip pieces (discussed above over Hattori in view of Fujita) having trapezoidal shapes in plan view are laminated in an axial direction of the rotation shaft 20 (see Fig.2), and a coil conductor 28 wound along a lamination direction of the laminated body 29, and a plurality of the teeth members 30, 32 are arranged in an annular shape (Fig.2) and molded with a resin
Hattori does not teach a resin-made bobbin that holds the laminated body, wherein the conductor wound around an outside of the bobbin, and the plurality of the teeth members are molded with a resin.
Miyake teaches a resin-made bobbin 62 that holds the core body 61, wherein the conductor 63 wound around an outside of the bobbin 62, and the plurality of the teeth members 61 are molded with a resin 75 (Fig.6). Thus, the rigidity is further strengthened, and deformation or breakage of the main connecting body may be suppressed, thereby facilitating handling (¶ 430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hattori in view of Fujita by having a resin-made bobbin that holds the laminated body, wherein the conductor wound around an outside of the bobbin, and the plurality of the teeth members are molded with a resin, as taught by Miyake, for the same reasons as discussed above.

	RE claim 3/2, as discussed above, Miyake teaches the coil conductor 63 is held between the resin-made bobbins 62 that are adjacent (Fig.6).

	RE claim 4/2, as discussed above, Miyake teaches the teeth have end portions 61a, 61b (see Fig.29) on a side of the rotation shaft (40, 50), and the end portions 61a, 61b project from the resin-made bobbin 62 (Fig.29).

	RE claim 5/2, as discussed above, Miyake teaches the stator iron core 60a has a lower end portion that is integrated with a chassis 60b of the stator 60 with the resin 75 (Fig.6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834